              Case 1:20-cv-00200-JSR Document 36 Filed 04/17/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 CARNEGIE INSTITUTION OF
 WASHINGTON and M7D CORPORATION,

          Plaintiffs,
                                                    Case No. 1:20-cv-00200-JSR
          v.
                                                    Hon. Jed S. Rakoff
 FENIX DIAMONDS LLC,

          Defendant.


         DECLARATION OF MAXWELL B. SNOW IN SUPPORT OF
 DEFENDANT FENIX DIAMONDS LLC’S REPLY CLAIM CONSTRUCTION BRIEF

         I, Maxwell B. Snow, declare as follows:

         1.       I am an attorney with Leydig, Voit & Mayer, Ltd. and represent Defendant Fenix

Diamonds LLC (“Fenix”) in the above-captioned matter.

         2.       I submit this declaration in support of Defendant Fenix’s Reply Claim Construction

Brief.

         3.       Attached as Exhibit A is a true and correct copy of the Complaint filed in Carnegie

Institution et al. v. Pure Grown Diamonds v. Pure Grown Diamonds, Inc. et al., Civil Action No.

1:20-cv-00189-JSR (S.D.N.Y. 2020).

         4.       Attached as Exhibit B is a true and correct copy of the Complaint filed in Carnegie

Institution et al. v. ALTR, Inc. et al., Civil Action No. 1:20-cv-00198-JSR (S.D.N.Y. 2020).

         5.       Attached as Exhibit C is a true and correct copy of Plaintiffs’ Local Patent Rule 6

Disclosure to Defendant Fenix Diamonds LLC in Civil Action No. 1:20-cv-00200-JSR.




                                                   1
            Case 1:20-cv-00200-JSR Document 36 Filed 04/17/20 Page 2 of 2



       6.       Attached as Exhibit D is a true and correct copy of Plaintiffs’ Local Patent Rule 6

Disclosure to Defendants Pure Grown Diamonds, Inc. et al. in Civil Action No. 1:20-cv-00189-

JSR.

       7.       Attached as Exhibit E is a true and correct copy of Kamo et al., Diamond Synthesis

from Gas Phase in Microwave Plasma, JOURNAL OF CRYSTAL GROWTH 62 (1983) 642–644.

       8.       Attached as Exhibit F is a true and correct copy of excerpts from the McGraw-Hill

Dictionary of Scientific and Technical Terms, 5th ed. (1994). The marker that appears on page

1542 is for identification purposes and is not part of the original document.

       9.       Attached as Exhibit G is a true and correct copy of U.S. Provisional Application

No. 60/331,073 (“the ’073 Provisional”).

       10.      Attached as Exhibit H is a true and correct copy of the Notice of Allowance dated

April 15, 2004 in the file history of U.S. Patent No. 6,811,610 (“the ’610 Patent).



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was signed on April 17, 2020 at Chicago, Illinois.

                                              /s/ Maxwell B. Snow
                                              Maxwell B. Snow (Pro Hac Vice)
                                              LEYDIG, VOIT & MAYER, LTD.
                                              180 North Stetson Avenue, Suite 4900
                                              Chicago, Illinois 60601
                                              Tel.: (312) 616–5600
                                              Fax: (312) 616-5700
                                              msnow@leydig.com




                                                 2
